Case 2:17-cr-00106-JDL Document 73 Filed 08/19/21 Page 1 of 2            PageID #: 192




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


UNITED STATES OF AMERICA                        )
                                                )
                                                )
                    v.                          ) 2:17-cr-00106-JDL
                                                )
MICHAEL BREWER,                                 )
                                                )
      Defendant.                                )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      Defendant Michael Brewer has filed a motion for a court order which would

direct the Bureau of Prisons to give him credit for certain periods of the time he served

in jail prior to his May 2018 sentencing (ECF No. 67). United States Magistrate

Judge John C. Nivison filed his Recommended Decision on Brewer’s motion with the

Court on July 22, 2021 (ECF No. 72), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2021). The time within which to file objections has expired, and no objections have

been filed. The Magistrate Judge provided notice that a party’s failure to object would

waive the right to de novo review and appeal.

      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.
Case 2:17-cr-00106-JDL Document 73 Filed 08/19/21 Page 2 of 2   PageID #: 193




     It is therefore ORDERED that the Recommended Decision (ECF No. 72) of

the Magistrate Judge is hereby ACCEPTED and Brewer’s motion (ECF No. 67) is

DENIED.



     SO ORDERED.

     Dated this 19th day of August, 2021.

                                               /s/ Jon D. Levy
                                        CHIEF U.S. DISTRICT JUDGE
